
	

116 HR 499 : Service-Disabled Veterans Small Business Continuation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 499
		IN THE SENATE OF THE UNITED STATES
		November 14, 2019Received; read twice and referred to the Committee on Small Business and Entrepreneurship
			AN ACT
		To amend the Small Business Act to clarify the treatment of certain surviving spouses under the
			 definition of small business concern owned and controlled by
			 service-disabled veterans.
	
	
 1.Short titleThis Act may be cited as the Service-Disabled Veterans Small Business Continuation Act. 2.Technical amendment regarding treatment of certain surviving spouses under the definition of small business concern owned and controlled by service-disabled veteransEffective on the date specified in subsection (e) of section 1832 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2660), section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)) is amended—
 (1)in subparagraph (C)(i)(II), by striking rated as 100 percent and all that follows through service-connected disability; and (2)by amending subparagraph (C)(ii)(III) to read as follows:
				
 (III)the date that— (aa)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100 percent disabling or who dies as a result of a service-connected disability, is 10 years after the date of the death of the veteran; or
 (bb)in the case of a surviving spouse of a veteran with a service-connected disability rated as less than 100 percent disabling who does not die as a result of a service-connected disability, is 3 years after the date of the death of the veteran..
			
	Passed the House of Representatives November 13, 2019.Cheryl L. Johnson,Clerk.
